Citation Nr: 0527333	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  05-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1943 to 
January 1946.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss. 

The Board finds that further evidentiary development is 
needed.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


REMAND

The veteran contends that his hearing loss is the result of 
exposure to gunfire and loud noises from the boat shop in 
which he worked as a Seabee during service. 

An audiological evaluation performed by East Tennessee State 
University (ETSU) in June 1989 demonstrated speech 
recognition scores of 50 (right) and 80 percent (left) and 
included the results of audiogram findings.  In November 
1998, ETSU found the veteran to have severe sensorineural 
hearing loss in the left ear and profound sensorineural 
hearing loss in the right ear.  His word recognition scores 
were 84 (right) and 88 (left) percent, obtained at a normal 
conversational level (60 dB HL).  It is unclear from the 
evaluations performed by ETSU as to the word recognition list 
used in its evaluation.  See 38 C.F.R. § 3.385 (2005) (VA 
measures speech recognition using the Maryland CNC test).  
Nor is it clear that Maryland CNC testing was performed 
during a November 2003 VA audiology consultation, which 
reported the veteran's maximum word recognition score in 
quiet of 64 (right) and 80 (left) percent and opined that it 
is as least as likely as not that the veteran's hearing loss 
began while in the military due to unprotected noise 
exposure.


The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

In light of the foregoing, this claim is REMANDED to the RO 
via the AMC for the following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of determining 
whether the veteran meets the criteria for 
hearing loss disability and, if so, whether 
such hearing loss is related to his active 
military service.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner for 
review.  The examiner should be requested to 
provide the following findings and opinions:

		If hearing loss (per VA standards) 
exists, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent or 
greater) that such disability was manifested 
in service or is otherwise related to 
event(s) in service, including the veteran's 
reported noise exposure.  The examiner should 
explain the basis for the opinion.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


